'Loomis, J.
To entitle thé plaintiff to recover in this action, the facts appearing of record must bring the case within the provisions of the statute which makes a married woman liable “ upon any contract made by her since her marriage, upon her personal credit, for the benefit of herself, her family,or her separate or joint estate.” General Statutes, p. 417, sec. 9.
It seems to us that the finding is utterly barren of all statutory elements of liability, save one—that the loan was made on the defendant’s personal credit.
If however the assumption in behalf of the plaintiff can be adopted, that the declarations of the husband as to the purposes of the contract, made to the plaintiff at the time of the loan, are true in fact, and are to be considered the declarations of the defendant also, then the contract would be one in relation to her estate and for its benefit, and would be binding upon her.
But if we apply the ordinary principles of agency, the declarations of the husband can be of no avail to the plaintiff, because it nowhere appears that the defendant authorized or ratified them, or knew that they had been made, or that her *25pui’pose iii signing the note with her husband was to benefit her estate.
It is true that it is found that two hundred and eighty of the seven hundred dollars was deposited by the husband in the bank to her credit, and that she afterwards drew her cheeks on the bank for the payment of bills incurred in respect to the addition to her house. This, as an evidential fact, has considerable significance, although it would have had more if the entire sum had been so deposited and used. It doubiless tends in some degree to prove the claim of the plaintiff that the contract was made for the wife’s benefit or the benefit of her estate, but it is by no means a finding of the fact that it was so made, nor is it legally equivalent to such a finding, because it is possible to account for it on other hypotheses. The husband may have owed her that amount, or he may have given it to her without any expectation on her part of receiving it, or ho may have kept his bank account in her ñamé, and the bills paid by the money may have been contracted by him alone. The record being utterly silent as. to the wife’s real relation to the transaction, one supposition, is as allowable as the other.
And this is the difficulty that confronts us all through the • case; the purpose and understanding of the wife, and the relation of the transaction to her estate, arc not at all disclosed, while the declarations of the husband in her absence and without her knowledge arc put forward as if they were controlling facts.
So far as appears of record, the defendant’s actual connection’with the contract was simply the signing of the note at the request of her husband to induce the loan of the money. But this alone is clearly insufficient to constitute a binding contract. National Bank of New England v. Smith, 43 Conn., 327; Smith v. Williams, 43 Conn., 409.
We therefore advise' judgment for the defendant..
In this opinion the other judges concurred.